*24
ORDER

PER CURIAM.
AND NOW, this 14th day of April, 2014, the Petition for Allowance of Appeal is GRANTED, limited to the following issue as stated by Petitioner:
Whether the trial court erred in imposing the mandatory minimum sentence pursuant to 42 Pa.C.S. 9712.1(a) over the [Petitioner’s] objection on the grounds that the firearm in question was not found “in close proximity” to the drugs found in Petitioner’s residence?
The Superior Court’s decision affirming the imposition of a mandatory minimum sentence under Section 9712.1 is VACATED, and the matter is REMANDED to the Superior Court for further proceedings in light of Commonwealth v. Hanson, 623 Pa. 388, 82 A.3d 1023 (2013).